Citation Nr: 9916528	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

The claim for service connection for asbestosis is not 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for asbestosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (1998). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Unfortunately, the veteran's service medical records are 
unavailable because they have been destroyed by fire.

The results of an April 1992 chest X-ray examination were 
interpreted by Hugh J. Mullin, M.D., in July 1992, as showing 
pleural and parenchymal changes consistent with asbestosis.

According to a private medical report, which appears to have 
been conducted in October 1992, the veteran had worked 
primarily as a pipefitter/welder, with extensive exposure to 
asbestos and asbestos containing products, including 
pipecovers, insulators, asbestos rope, paper, and gaskets.  
It was also noted that the veteran had been a chronic smoker.  
It was reported that chest X-rays showed pleural plaques and 
interstitial fibrosis and that pulmonary function tests were 
consistent with restrictive lung disease.  

An October 1992 medical report from Robert L. Chironna, M.D., 
reveals that the veteran was a retired machinist who worked 
from 1944 to 1949 doing machine repair work on steam engines, 
which involved considerable exposure to asbestos.  No special 
precautions were taken for this work.  The veteran said that 
he subsequently worked in power plants until his retirement; 
this work involved some exposure to asbestos, although he had 
progressively less exposure through the years.  He indicated 
that he smoked approximately one pack of cigarettes a day 
from 1949 to 1969.  Dr. Chironna concluded that the veteran 
had had exposure to asbestos of moderately heavy degree 
during the first five years of his career, with continued 
exposure to asbestos in progressively decreasing amounts.  
His final impressions were probable asbestos-related lung 
disease, and asymptomatic cardiac murmur.

December 1997 pulmonary function studies were noted to show 
mild restrictive disease.

On VA examination in January 1998, the veteran's lungs were 
negative for rales or wheezing.  The radiologist's 
impressions were pleural thickening at the right base, 
probable calcified granuloma in the right upper lobe, and 
mild interstitial thickening in both lung bases with 
bilateral pulmonary emphysema.  The radiologist indicated 
that the pleural changes and the interstitial changes were 
consistent with, but not diagnostic of, asbestosis.  A CT 
scan of the chest was requested.  It appears from the record 
that the scan was not performed.

The veteran testified at his personal hearing before the 
undersigned sitting at the RO that he was involved in 
rebuilding steam engines that were covered with asbestos 
while serving in Korea, that he did have asbestos exposure 
prior to service, and that he is not aware of any post-
service asbestos exposure.  It was contended on behalf of the 
veteran at the hearing that the case should be remanded to 
the RO to obtain a CT scan of the chest and establish a 
diagnosis.

Although the veteran contends that his service exposure to 
asbestos resulted in asbestosis, the Board notes that the 
evidence of record shows significant exposure to asbestos 
before service in his employment and apparent continued 
exposure in his employment after service discharge.  While 
the recent medical evidence shows findings consistent with 
asbestosis, there is no medical evidence suggesting that the 
veteran's current lung disability is etiologically related to 
any incident of service, including asbestos exposure.  The 
only evidence of record linking the veteran's lung disability 
to service consists of the veteran's own testimony and 
statements.  However, as a lay person the veteran is not 
qualified to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
the veteran has submitted no medical evidence supportive of 
his claim, the Board finds that he has not met his initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for asbestosis is well grounded.  


ORDER

Service connection for asbestosis is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

